


110 HR 828 IH: Math and Science Incentive Act of

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 828
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Wolf (for himself
			 and Mr. Ehlers) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To preserve mathematics- and science-based industries in
		  the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Math and Science Incentive Act of
			 2007.
		2.FindingsThe Congress finds the following:
			(1)The United States can have a secure and
			 prosperous future only by having a robust and inventive scientific and
			 technical enterprise.
			(2)Such an enterprise
			 will require the United States to produce more scientists and engineers.
			(3)The United States
			 education system must do more to encourage students at every level to study
			 science and mathematics and to pursue careers related to those fields.
			(4)The current
			 performance of United States students in science and math lags behind their
			 international peers, and not enough students are pursuing science and
			 mathematics.
			(5)The United States
			 is still reaping the benefits of past investments in research and development
			 and education, but we are drawing down that capital.
			(6)The United States
			 needs to recommit itself to leadership in science, mathematics and engineering,
			 especially as advances are being made in such areas as nanotechnology.
			(7)A
			 program of loan forgiveness designed to attract students to careers in science,
			 mathematics, engineering and technology, including teaching careers, can help
			 the United States maintain its technological leadership.
			3.Establishment of
			 program
			(a)Program
				(1)In
			 generalThe Secretary shall
			 carry out a program of assuming the obligation to pay, pursuant to the
			 provisions of this Act, the interest on a loan made, insured, or guaranteed
			 under part B or D of title IV of the Higher Education Act of 1965.
				(2)EligibilityThe
			 Secretary may assume interest payments under paragraph (1) only for a borrower
			 who—
					(A)has submitted an
			 application in compliance with subsection (d);
					(B)obtained one or
			 more loans described in
			 paragraph (1) as an undergraduate
			 student;
					(C)is a new borrower
			 (within the meaning of section 103(7) of the Higher Education Act of 1965 (20
			 U.S.C 1003(7)) on or after the date of enactment of this Act;
					(D)is a teacher of
			 science, technology, engineering or mathematics at an elementary or secondary
			 school, or is a mathematics, science or engineering professional; and
					(E)enters into an
			 agreement with the Secretary to complete 5 consecutive years of service in a
			 position described in
			 subparagraph (D), starting on the date
			 of the agreement.
					(3)Prior interest
			 limitationsThe Secretary
			 shall not make any payments for interest that—
					(A)accrues prior to the beginning of the
			 repayment period on a loan in the case of a loan made under section 428H of the
			 Higher Education Act of 1965 (20 U.S.C. 1078–8) or a Federal Direct
			 Unsubsidized Stafford Loan; or
					(B)has accrued prior
			 to the signing of an agreement under
			 paragraph (2)(E).
					(4)Initial
			 selectionIn selecting
			 participants for the program under this Act, the Secretary—
					(A)shall choose among
			 eligible applicants on the basis of—
						(i)the national security, homeland security
			 and economic security needs of the United States, as determined by the
			 Secretary, in consultation with other Federal agencies, including the
			 Departments of Labor, Defense, Homeland Security, Commerce, and Energy, the
			 Central Intelligence Agency and the National Science Foundation; and
						(ii)the
			 academic record or job performance of the applicant; and
						(B)may choose among eligible applicants on the
			 basis of—
						(i)the
			 likelihood of the applicant to complete the five-year service
			 obligation;
						(ii)the
			 likelihood of the applicant to remain in science, mathematics or engineering
			 after the completion of the service requirement; or
						(iii)other relevant
			 criteria determined by the Secretary.
						(5)Availability
			 subject to appropriationsLoan interest payments under this Act shall
			 be subject to the availability of appropriations. If the amount appropriated
			 for any fiscal year is not sufficient to provide interest payments on behalf of
			 all qualified applicants, the Secretary shall give priority to those
			 individuals on whose behalf interest payments were made during the preceding
			 fiscal year.
				(6)RegulationsThe
			 Secretary is authorized to prescribe such regulations as may be necessary to
			 carry out the provisions of this section.
				(b)Duration and
			 amount of interest paymentsThe period during which the Secretary
			 shall pay interest on behalf of a student borrower who is selected under
			 subsection (a) is the period that begins on
			 the effective date of the agreement under
			 subsection (a)(2)(E), continues after
			 successful completion of the service obligation, and ends on the earlier
			 of—
				(1)the completion of the repayment period of
			 the loan;
				(2)payment by the
			 Secretary of a total of $10,000 on behalf of the borrower;
				(3)if the borrower
			 ceases to fulfill the service obligation under such agreement prior to the end
			 of the 5-year period, as soon as the borrower is determined to have ceased to
			 fulfill such obligation in accordance with regulations of the Secretary;
			 or
				(4)6
			 months after the end of any calendar year in which the borrower’s gross income
			 equals or exceeds 4 times the national per capita disposable personal income
			 (current dollars) for such calendar year, as determined on the basis of the
			 National Income and Product Accounts Tables of the Bureau of Economic Analysis
			 of the Department of Commerce, as determined in accordance with regulations
			 prescribed by the Secretary.
				(c)Repayment to
			 eligible lendersSubject to
			 the regulations prescribed by the Secretary pursuant to
			 subsection (a)(6), the Secretary shall
			 pay to each eligible lender or holder for each payment period the amount of the
			 interest that accrues on a loan of a student borrower who is selected under
			 subsection (a).
			(d)Application for
			 repayment
				(1)In
			 generalEach eligible individual desiring loan interest payment
			 under this section shall submit a complete and accurate application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require.
				(2)Failure to
			 complete service agreementSuch application shall contain an
			 agreement by the individual that, if the individual fails to complete the 5
			 consecutive years of service required by
			 subsection (a)(2)(E), the individual
			 agrees to repay the Secretary the amount of any interest paid by the Secretary
			 on behalf of the individual.
				(e)Treatment of
			 consolidation loansA consolidation loan made under section 428C
			 of the Higher Education Act of 1965,
			 or a Federal Direct Consolidation Loan made under part D of title IV of such
			 Act, may be a qualified loan for the purpose of this section only to the extent
			 that such loan amount was used by a borrower who otherwise meets the
			 requirements of this section to repay—
				(1)a
			 loan made under section 428 or 428H of such Act; or
				(2)a
			 Federal Direct Stafford Loan, or a Federal Direct Unsubsidized Stafford Loan,
			 made under part D of title IV of such Act.
				(f)Prevention of
			 double benefitsNo borrower may, for the same service, receive a
			 benefit under both this section and—
				(1)any loan
			 forgiveness program under title IV of the Higher Education Act of 1965;
			 or
				(2)subtitle D of
			 title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et
			 seq.).
				4.DefinitionsAs used in this Act—
			(1)the term Secretary means the
			 Secretary of Education; and
			(2)the term mathematics, science, or
			 engineering professional means a person who—
				(A)holds a
			 baccalaureate, masters, or doctoral degree (or a combination thereof) in
			 science, mathematics or engineering; and
				(B)works in a field
			 the Secretary determines is closely related to that degree, which shall include
			 working as a professor at a two- or four-year institution of higher
			 education.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal year 2008 and for each of the 5 succeeding fiscal
			 years.
		
